Title: To George Washington from Citizens West of the Allegheny Mountains, December 1793
From: Citizens West of the Allegheny Mountains
To: Washington, George


          
            [December 1793]
          
          The remonstrance of the Citizens West of the aligany Mountains Respectfully shewith
            That your remonstrants are Entitled by Nature and by stipulation to
            the undisturbed Navigation of the river Mississippi; and consider it a right Inseperable
            from their prosperity. That in colonizing this distant and dangerous desart, they always
            contemplated the free Enjoyment of this right, and considered it as an inseperable
            Appendage to the country they had sought out, had fought for, and acquired. That for a
            series of years during their Early settlement, their petitions to government to Secure
            this right, were answered by its alledged weakness, and your remonstrants taught to
            Expect, that the time was approaching fast, when both power and Inclination would both
            unite, to establish it on the firmest grounds. In this anxious expectation they waited,
            and to the insolence of those who arrogated its exclusive Exercise they patiently
            submitted, till the government of america had so Strengthened itself, as to hold out an
            assurance of future protection to all its citizens, and of redress for all their
            wrongs.
          That protection has not been extended to us, we need only refer to our present
            situation, and that that situation has not been concealed from, or unknown to, congress
            we appeal to its archives. We have without ceasing deplored to you our degraded
            situation, and burdened you with our humble petitions and requests but alas! we still
            experience, that the strong nerved government of america extends its arm of protection
            to all the branches of the Union, but to your remonstrants. That it is competent to
            every End, but that single one, by which alone it can benefit us; The protection of our
            territorial rights. It is competent to exact obedience, but not to make that return,
            which can be the only Just and natural Exchange for it. Long have your remonstrants been
            anxiously in Quest of the obstacles that have stood in your way, to the establishment of
            this our right; and as long has their persuit been fruitless. Formal and Tardy
            Negotiations have no doubt been often projected, and have as often Miscarried. It is
            true some Negotiations were once attempted, that were neither formal nor tardy and gave an early shock to our
            encreasing population, and to our peace of mind; but
            your remonstrants are constrained to be of Opinion, that the neglect or local policy of
            american councils, has never produced one single real effort to procure this right.
            Could the government of america be for ten years seriously in pursuit of the
            establishment of a grand territorial right, which was arrogantly suspended, and return to that quarter of the union to whom it was
            all-important, but an Equivocal answer? We think it high time that we
            should be thoroughly informed of the situation on which your negociations, if any, have
            left this right: for apathy itself has grown hopeless from long disappointed
            expectations.
          Your remonstrants yield not in patriotism to any of their fellow citizens: but
            patriotism, like every other thing, has its bounds. We love those states from which we
            were all congregated, and no event (not even an attempt to barter away our best rights)
            shall alien our affections from the individual members who compose them: but attachment
            to governments cease to be natural, when they cease to be natural. To be subjected to all the burthens, and enjoy none of the
            benefits arising from government, is what we will never submit to. Our situation
            compells us to speak plainly. If wretchedness and poverty awa[i]t us it is of no concern
            to us how they are produced. We are gratified in the prosperity of the atlantic States,
            but would not speak the language of Truth and Sincerity, were we not to declare our
            unwillingness to make any sacrifices to it, when their importance and those sacrafices
            result from our Distress. If the Interest of eastern america requires, that we should be
            kept in poverty, it is unreasonable from such poverty to exact contributions. The first,
            if we cannot emerge from, We must Learn to bear; but the latter, We never can be taught
            to submit to.
          From the general government of america, therefore, your remonstrants now ask
            protection, in the free enjoyment of the navigation of the river mississippi, which is
            withheld from them by the spaniards. We demand it as a right which you have the power to
            invest us With, and which not to exert, is as great a breach of our rights, as to
            withhold. We declare, that nothing can retribute us for the suspension or loss of this
            inestimable right. We declare it to be a right which must be obtained; and do also
            declare, that if the General Government will not procure it for us, We shall hold
            ourselves not answerable for any consequences that may result from our own procurement
            of it. The God of nature has given us both the right and means of acquiring and enjoying
            it; and to permit a Sacrafice of it to any earthly consideration, Would be a crime
            against ourselves and against our posterity.
        